Holcomb, J.
(concurring) — I concur in the result reached in the opinion of the majority.
Section 9 of ch. 126, Laws of 1921, p. 411, provides:
“Applicants may be admitted on accredited certificates or upon examination. An accredited certificate shall be:
“ (2) A diploma of graduation from the law school of the University of Washington.
“(3) A diploma of graduation from an approved law school within the state of equal standing as to entrance requirements and hours of study to that of the law school of the University of Washington.”
Section 10 provides that the board shall examine the curricula of law schools and determine which ones shall be approved, and that all applicants who have satisfactorily completed the course in an approved law school within this state may, in the discretion of the board, be recommended for admission without further examination.
The very able and eminent senior counsel for the applicant, whose great energy, zeal and generosity are sincerely appreciated, both by printed brief and oral argument, engagingly argues that the approved schools above mentioned in § 10 are law schools other than the University of Washington; that the University of Washington law school is a preferred law school by which standards of others are fixed; that the legislature has an absolute right to prescribe the legal qualifications for admission to the bar; to prefer the state’s institution of learning above all others; and to mandatorily direct that one holding its diploma of graduation *492shall be admitted, and that tbe word “may” in §9 means 1 shall. ’ ’
The board of examiners make no distinction between the three classes of accredited certificates designated in § 9, and by rule require all holders of diplomas of graduation from the law school of the University of Washington and other approved law schools to satisfactorily pass an examination before the board.
Assuming, for argument, that the legislature may, as a matter of public policy, prescribe qualifications for admission to practice law, at least in coordination with the judicial department, I am not willing to so far surrender the judicial prerogative as to construe the word “may” in § 9 to mean “shall.”
“The right to a license or to admission to practice law is not a right de jure given by statute, and we do not think the rule of construction invoked has any application to the case in hand.” In re Application for License to Practice Law, 67 W. Va. 213, 67 S. E. 597.
The rule complained of is a rule of court,' being prescribed by an administrative arm of the court. It seems to meet the approval of the faculty of the law school of the State University, and for just reasons.
The learning required in the practice of law is continually becoming more complex, and vastly more comprehensive. The standards required for admission are therefore constantly made more rigorous.
After careful deliberation upon the matter, I conclude that the rule complained of is one within the discretion of the board, and of the court, and that we should not, for the time at least, change it, but should approve it.
The application should, therefore, be denied.
Bridges and Tolman, JJ., dissent.